Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Michael D. Lee, Appellant                              Appeal from the 124th District Court of
                                                        Gregg County, Texas (Tr. Ct. No. 2014-615-
 No. 06-15-00037-CV          v.                         B). Opinion delivered by Justice Burgess,
                                                        Chief Justice Morriss and Justice Moseley
 The Rogers Agency, C. Michael Rogers,                  participating.
 and New York Life Insurance Company,
 Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we affirm the trial court’s summary judgment on Lee’s negligence and
breach of contract causes of action. We reverse the trial court’s summary judgment on Lee’s
DTPA and Insurance Code causes of action. We remand this case to the trial court for further
proceedings consistent with this opinion.
       We further order that the appellant and appellees split all costs of this appeal.


                                                        RENDERED OCTOBER 6, 2016
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk